 



EXHIBIT 10.09

      (INTUIT LOGO) [f96197f9619701.gif]
 
  PO Box 7850, MS 2550
 
  Mountain View, CA 94039-7850

January 8, 2004

Tom Weigman

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Re: Separation Terms and Release Agreement

Dear Tom:

     This letter confirms the terms of your separation from the employment of
Intuit Inc. and offers you a transition package in exchange for your waiver and
release of claims in favor of Intuit Inc. and its officers, directors,
employees, agents, representatives, subsidiaries, divisions, affiliated
companies, successors, and assigns (collectively, “The Company”).



1.   Termination Date. Your employment with the Company will end effective
January 12, 2004 (the “Termination Date”).   2.   Acknowledgment of Payment of
Wages. On the Termination Date, we will deliver to you a final paycheck that
includes payment for all accrued wages, salary, accrued and unused vacation
time, reimbursable expenses, and any similar payments due and owing to you from
the Company as of the Termination Date (“collectively referred to as “Wages”).
By accepting these final payments, you will acknowledge and agree that the
Company does not owe you any other Wages. You acknowledge and agree that you
will not be entitled to any payment under the Company’s Performance Incentive
Plan (“IPI”) for the fiscal year ending July 31, 2004 or any period.   3.  
Consideration For Release. In consideration of the waiver and release of claims
set forth in Paragraphs 8 and 9 below, and by your signing this Release
Agreement (“the Agreement”), the Company agrees to provide you with the payments
and benefits listed below. These payments and benefits are in addition to any
amounts owed you by the Company. You understand that if you do not sign the
Agreement or if you revoke the signed Agreement as described in Paragraph 17
below, the Company has no obligation to provide you with any of the following:



  a.   Severance Package. The Company will provide you with a lump sum payment
equal to your salary for the period January 13, 2004 through March 31, 2004,
less any amounts that you owe to the Company as of the Termination Date. The
severance will be paid at your regular base salary rate as of the date of this
Agreement. The severance payment will be paid within 21 business days following
your signing and return of this Agreement. All normal and appropriate
withholdings and deductions will be applied.     b.   Sign on Bonus. No
repayment of your $200,000 sign-on bonus will be required.

 



--------------------------------------------------------------------------------



 



  c.   Lease Termination Reimbursement. The Company will reimburse you up to
$25,000 for the expense to you of terminating the twelve-month lease you entered
into on December 1, 2003 for residential real property, provided you have
submitted a receipt or other acceptable supporting documentation to Sherry
Whiteley before July 31, 2004. The Company will follow all required and
customary tax withholding and income reporting requirements with respect to this
reimbursement. The Company will provide you with tax assistance (gross up) for
applicable taxes. This tax assistance will be calculated pursuant to the
Company’s standard gross up calculation methodology.     d.   Shipment of Items.
The Company will pay to ship your two cars and personal belongings that are in
California to Connecticut. The Company will engage its outside relocation vendor
Cendant Mobility to arrange for the shipment of these items. The Company will
follow all required and customary tax withholding and income reporting
requirements with respect to its payment for the shipment of the items.



4.   COBRA Continuation Coverage. Your Company provided health coverage will
continue through the last day of the month in which your Termination Date
occurs. If you are eligible for continued health coverage benefits under COBRA,
you may continue health coverage pursuant to the terms and conditions of COBRA
at your own expense pursuant to the terms and conditions of COBRA. To continue
coverage, COBRA requires you to timely elect continuation coverage and pay
premiums. Our COBRA administrator will contact you shortly. All other insured
benefit coverage (e.g. life insurance, disability insurance, etc.) will end on
the Termination Date.



5.   Stock Options. The stock options you have to purchase Intuit stock will
expire without ever having become exercisable as to any shares. The Company will
provide you with a Stock Closing Statement and Intuit Employee Stock Option
Information Memorandum that contains important information regarding these.
Please contact Sharon Savatski at Intuit if you need more information on your
options. Her direct dial is 650-944-6504.



6.   Return of Company Property. By signing below, you represent that you have
returned all the Company property and data of any type whatsoever that was in
your possession or control.



7.   Confidential Information, Non-Competition and Non-Solicitation. You hereby
acknowledge that as a result of your employment with the Company you have had
access to the Company’s Confidential Information. Without limiting any Invention
Assignment and Confidentiality Agreement you have previously executed, you agree
you will hold all such Confidential Information in strictest confidence and that
you may not make any use of such Confidential Information on behalf of any third
party. You also confirm that you have delivered to the Company all documents and
data of any nature containing or pertaining to such Confidential Information and
that you have not taken with you any such documents or data or any copies
thereof. You further agree that you will comply with your continuing obligations
pursuant to your August 9, 2003 Offer Letter from Intuit, including, without
limitation, your twelve month non-solicitation obligations under the
non-disclosure and employee invention assignment and confidential information
agreement you signed when you began employment with the Company.



8.   Waiver of Claims. The payments and agreements set forth in this Agreement
fully satisfy any and all accrued salary, vacation pay, bonus pay,
profit-sharing, termination benefits or other compensation to which you may be
entitled by virtue of your employment with the Company or

Page 2 of 5
Intuit Confidential



--------------------------------------------------------------------------------



 



    your termination of employment. You acknowledge that you have no claims and
have not filed any claims against the Company based on your employment with or
the separation of your employment with the Company. You hereby release and
forever discharge the Company, its successors, subsidiaries and affiliates,
current and former officers, agents and employees from any and all existing
claims, demands, causes of action, damages and liabilities, known or unknown,
that you ever had, now have or may claim to have had arising out of or relating
in any way to your employment or non-employment with the Company including,
without limitation, claims based on any oral or written employment agreement,
claims for wages, bonuses, expense reimbursement, and any claims that the terms
of your employment with the Company, or the circumstances of your separation,
were wrongful, in breach of any obligation of the Company or in violation of any
of your rights, contractual, statutory or otherwise.       Such rights include,
but are not limited to, your rights under the following Federal and state
statutes: the Employee Retirement Income Security Act (ERISA) (Pension and
employee benefits); the Federal Railroad Safety Act (45 U.S.C. Section 421 et.
seq.); the Occupational Safety and Health Act (safety matters); the Family and
Medical Leave Act of 1993; the Worker Adjustment and Retraining Act (“WARN”)
(notification requirements for employers who are curtailing or closing an
operation) and Federal Common Law; tort; wrongful discharge; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, liable, defamation,
intentional or negligent infliction of emotional distress; claims for bonuses or
fringe benefits; vacation pay; sick pay; insurance reimbursement, medical
expenses, and the like.       You expressly waive any benefits of Section 1542
of the Civil Code of the State of California, which provides: “A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”



9.   Waiver of Discrimination Claims. You understand that various federal, state
and local laws prohibit age, sex, race, disability, benefits, pension, health
and other forms of discrimination and that these laws can be enforced through
the U.S. Equal Employment Opportunity Commission, state and local human rights
agencies and federal and state courts. You understand that if you believe your
treatment by the Company was discriminatory, you have the right to consult with
these agencies and to file a charge with them or file a lawsuit. You have
decided voluntarily to enter into this Agreement, and waive the right to recover
any amounts to which you may have been entitled under such laws, including but
not limited to, any claims you may have based on age or under the Age
Discrimination in Employment Act of 1967 (age); Title VII of the Civil Rights
Act of 1964 (race, color, religion, national origin or sex); the 1991 Civil
Rights Act; the Older Workers Benefit Protection Act (“OWBPA”) (age); the
Vocational Rehabilitation Act of 1973 (handicap); The Americans with
Disabilities Act of 1990 (Handicap); 42 U.S.C. Section 1981, 1986 and 1988
(race); the Equal Pay Act of 1963 (prohibits pay differentials based on sex);
the Immigration Reform and Control Act of 1986; Executive Order 11246 (race,
color, religion, sex or national origin); Executive Order 11141 (age); Vietnam
Era Veterans Readjustment Assistance Act of 1974 (Vietnam era veterans and
disabled veterans);and California state statutes of similar effect.



10.   Non-disparagement. You agree that you will not disparage the Company or
its products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, with any
written or oral statement. The Company agrees that senior executives familiar
with the

Page 3 of 5
Intuit Confidential



--------------------------------------------------------------------------------



 



    terms of your separation will not disparage you or the services you have
performed for the Company.   11.   Legal and Equitable Remedies. You agree that
the Company shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights or remedies the Company may have at law or in
equity for breach of this Agreement.



12.   Arbitration of Disputes. You and the Company agree to submit to mandatory
binding arbitration any claim arising out of or relating to this Agreement. By
signing below, you and the Company waive any rights you and the Company have to
trial by jury in regard to any such claims. You agree that the American
Arbitration Association will administer any such arbitration(s) under its
National Rules for the Resolution of Employment Disputes, fees to be borne by
the Company, subject to the provisions of Paragraph 13 (regarding attorney’s
fees). This Agreement does not extend or waive any statutes of limitations or
other provisions of law that specify the time within which a claim must be
brought.



13.   Attorney’s Fees. If any legal action is brought to enforce the terms of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which such prevailing party may be entitled.



14.   Confidentiality. You agree to keep the contents, terms and conditions of
this Agreement confidential and not disclose them except to your spouse,
attorneys, and financial advisors or as required by subpoena or court order. Any
breach of this confidentiality provision will be deemed a material breach of
this Agreement.



15.   No Admission of Liability. This Agreement is not and will not be construed
or contended by either party to be an admission or evidence of any wrongdoing or
liability on the part of the other party, its representatives, attorneys,
agents, partners, officers, shareholders, directors, employees, subsidiaries,
affiliates, divisions, successors or assigns. This Agreement will be afforded
the maximum protection allowable under California Evidence Code Section 1152
and/or any other state or Federal provisions of similar effect.



16.   Review of Agreement. You may not sign this Agreement prior to your
Termination Date. You may take up until your Termination Date (January 12,
2004), which provides you with at least twenty-one (21) days to consider this
Agreement and release. By signing below, you affirm that you were advised to
consult with an attorney before signing this Agreement and were given ample
opportunity to do so. You understand that you may not sign this Agreement before
the Termination Date, and that this Agreement will not become effective until
you return the original properly signed Agreement to Intuit. You further
understand that the amounts to be given to you, identified in Paragraph 3 above,
in exchange for your agreement, will be paid within 21 business days following
your return of the original properly signed Agreement.



17.   Revocation of Agreement. You acknowledge and understand that you may
revoke this Agreement by sending a written notice of revocation to Sherry
Whiteley any time up to seven (7) days after you sign it. After the revocation
period has passed, however, you may no longer revoke your Agreement.



18.   Entire Agreement. This is the entire Agreement between you and the Company
with respect to the subject matter of this letter and supersedes all prior
negotiations and agreements, whether written or oral, relating to this subject
matter. You acknowledge that neither the Company nor its agents

Page 4 of 5
Intuit Confidential



--------------------------------------------------------------------------------



 



    or attorneys, made any promise or representation, express or implied,
written or oral, not contained in this Agreement to induce you to execute this
Agreement. You acknowledge that you have signed this Agreement voluntarily and
without coercion, relying only on such promises, representations and warranties
as are contained in this document and understand that you do not waive any right
or claim that may arise after the date this Agreement becomes effective.



19.   Modification. By signing below, you acknowledge your understanding that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by your and the Company’s authorized representatives.



20.   Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of California. If any term of this Agreement
is deemed invalid or unenforceable, the remainder of the Agreement will remain
in full force and effect.

If this Agreement accurately sets forth the terms of your separation from the
Company and if you voluntarily agree to accept the terms of the severance
package offered please sign below on your Termination Date and return it to
Human Resources.



    PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.

     

  Sincerely,
 
   

  /s/ SHERRY A. WHITELEY

 

--------------------------------------------------------------------------------

 

  Sherry A. Whiteley

  Senior Vice President,

  Human Resources

  Intuit Inc.



    REVIEWED, UNDERSTOOD AND AGREED:

         
 
  /s/ TOM WEIGMAN   Date: Jan. 12, 2004

 

--------------------------------------------------------------------------------

     

  Tom Weigman    



    DO NOT SIGN PRIOR TO YOUR TERMINATION DATE

Page 5 of 5
Intuit Confidential